DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-15 and new claims 21-25) in the reply filed on 08/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I in the reply filed on 08/23/2021 is acknowledged.

Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yu et al., PG Pub 2021/0118858, teaches a memory structure
	b. Wu et al., PG Pub 2020/0083187, teaches a process for forming a package structure.
	c. Yu et al., PG Pub 2019/0244905, teaches a semiconductor package.
	d. Yu et al., PG Pub 2018/0138101, teaches a semiconductor package.
	e. Hu, PG Pub 2016/0035711, teaches a stacked package-on-package memory device.

Allowable Subject Matter
2.	Claims 1-15 and 21-25 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, forming a first set of memory structures and a second set of memory structures, wherein forming each memory structure of the first set of memory structures and the second set of memory structures comprises: forming a first device comprising memory components on a first substrate; forming a second device on a second substrate; and bonding the second device to the first device to electrically couple the first device to the second device; forming a stack of memory structures, comprising: placing the first set of memory structures on a carrier; forming a first redistribution structure on and electrically connected to the first set of memory structures; forming a first set of through vias on and electrically connected to the first redistribution structure; and placing the second set of memory structures on the first redistribution structure; and attaching the stack of memory structures to a logic die.
Claims 2-9 would be allowable, because they depend on allowable claim 1.
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, forming a stacked memory device, comprising: placing a first memory structure on a carrier substrate, the first memory structure comprising a first memory die bonded to a first logic die; forming a first redistribution structure on the first memory structure, wherein the first redistribution structure is electrically connected to the first memory structure; forming first metal pillars extending from the first redistribution structure, wherein the first metal pillars are electrically connected to the first redistribution structure; placing a second memory structure on the first redistribution structure adjacent the first metal pillars, the second memory structure comprising a second memory die bonded to a second logic die; forming a second redistribution structure over the second memory structure and the first metal pillars, wherein the second redistribution structure is electrically connected to the first metal pillars; and forming external connectors on the second redistribution structure, wherein the external connectors are electrically connected to the second redistribution structure; and attaching the stacked memory device to a third logic die, wherein the external connectors of the stacked memory device are electrically connected to the third logic die.  
Claims 11-15 would be allowable, because they depend on allowable claim 10.
Claim 21 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 21, attaching a plurality of first memory structures to a first substrate, wherein each first memory structure of the plurality of first memory structures comprises: a memory die comprising first contact pads; and a peripheral circuitry die comprising second contact pads, wherein the first contact pads of the memory die are bonded to the second contact pads of the peripheral circuitry die; encapsulating the plurality of first memory structures with a first molding material; forming a first redistribution layer extending over the plurality of first memory structures and the first molding material, wherein the first redistribution layer is electrically connected to the plurality of first memory structures; attaching a plurality of second memory structures to the first redistribution layer; encapsulating the plurality of second memory structures with a second molding material; forming a plurality of first through vias extending through the second molding material, wherein the plurality of first through vias are electrically connected to the first redistribution layer; and forming a second redistribution layer extending over the plurality of second memory structures, the plurality of first through vias, and the second molding material, wherein the second redistribution layer is electrically connected to the plurality of second memory structures and the plurality of first through vias.  
Claims 22-25 would be allowable, because they depend on allowable claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895